Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 01/26/2021.
Claim 21 has been amended.
Claim 40 has been added.
Claims 21-24, 28-40 are pending in the instant application.
Claims 28-29 have been previously withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 30-33, 35, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERALDINE (FR2784895; wherein a machine translation is provided) in view of PILGAONKAR et al (US 2010/0215740), NICHOLS et al (US 2007/0098746), .
	GERALDINE teaches making taste mask tablet comprising of: “hot-melt coating” (see pg. 8; and Applicant’s specification at [0010]), which reads on thermally granulating, by heating lipid agent chosen from group of fatty acids (see pg. 7), which reads on hot-melt compound, then sprayed/coated on the grains of bitter taste active principle (see pg. 4 and 7), which reads on to form first granule; then cooled to ambient temperature (see pg. 7). Additional disclosures include: particle size of 50-500um (see pg. 10); mask bitter taste of the active ingredient (see pg. 3); grains of active principle are not coated with film-forming polymer in solution in an organic solvent, but with a specific lipid agent, in the absence of any solvent, thus leading in a reduction in the number of constituents necessary for coating (see g. 4) and avoid production cost (see pg. 3). Note, it appears the terms “hot-melt” granulation, “thermal” granulation and “melt” granulation are synonymous.
	GERALDINE only uses one coating of hot-melting method for taste masking versus Applicant’s double coating for taste-masking using hot-melting method; and GERALDINE does not disclose using a high-shear mixer for hot-melt granulation.
	PILGAONKAR teaches the prior art had known that “coating is the most widely used technique for taste masking of pharmaceuticals” (see [0023]); wherein polymeric 
	NICHOLS teaches the prior art had known of using multi-layer coating to improve taste masking (see abstract) by applying a first coating on the drug substance and a second coating on the first coating on the drug substance (see [0003]). Additional disclosures include: useful coating include Eudragit EPO (see [0024]) cellulose acetate (see [0024]); glass transition temperature above ambient temperature (see [0011]). Note, NICHOLS was not used as a primary reference, because NICHOLS did not teach using hot-melt coating to mask taste as taught by GERALDINE and PILGAONKAR.
	PASSERINI teaches the prior art had known of melt granulation (see pg. 177, under Introduction), which does not require the use of organic or aqueous solvents (see pg. 177, under Introduction) and reads on hot-melt granulation, and uses high shear mixer or fluidized bed (see title and abstract); thus, it would have been obvious to use the Eudragit EPO in hot-melt coating. Additional disclosure includes: the high shear mixer process consisted of three steps: mixing, heating-kneading and cooling (see pg. 178, 2nd col).
DA COSTA BARROCAS teaches the prior art had known of making granules with high shear granulators or fluid bed (see [0063]-[0064]), such as a Diosna P-VAC high 
	DIOSNA is a brochure showing the commercially available high shear granulators, such as the P/VAC 10 and 60. A youtube video is also available at the website cited above for view if needed at https://www.youtube.com/watch?v=eOZyNDRJJw0.
	WIKIPEDIA teaches Glass transition temperature is the temperature over which “the gradual and reversible transition in amorphous materials from a hard and relatively brittle "glassy" state into a viscous or rubbery state as the temperature is increased. It is always lower than the melting temperature, Tm, of the crystalline state of the material” (definition taken from WIKIPEDIA on pg. 1). Thus, a recitation of temperature at “at least the glass thermoplastic temperature” would also include the melting temperature.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a second coating of taste masking, such as Eudragit EPO, which is a copolymer of dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate, into GERALDINE’s method, wherein the temperature used in the second step (b) needs to be lower than the temperature used in the first step (a) to prevent melting the first coating. The person of ordinary skill in the art would have been motivated to make those modifications, because it would improve taste masking, and would not melt or alter the coating of the first compound; and reasonably would have expected success because all the references dealt with the same field of endeavor, such as taste masking. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a high shear granulator to make granules by hot-melt granulation. The person of ordinary skill in the art would have been motivated to make those modifications, because these are commercially available machines that can make granules by hot-melt granulation, and reasonably would have expected success because the prior art had known of using high shear granulators to make granules.
The references do not specifically teach setting the mixing speed and temperature, exact granule size, or amount of ingredients as claimed by Applicant.  The setting of mixing speed and temperature of a commercially available high shear granulator and amounts of ingredients are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably .  

Claims 21-24, 30-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERALDINE (FR2784895; wherein a machine translation is provided) in view of PILGAONKAR et al (US 2010/0215740), NICHOLS et al (US 2007/0098746), PERRERINI et al (Melt granulation of pharmaceutical powders: A comparison of high-shear mixer and fluidised bed processes. International Journal of Pharmaceutics 391 (2010) 177–186), DA COSTA BARROCAS et al (US 2014/0302152) as evidenced by DIOSNA (https://servo-lift.com/granulation-equipment/high-shear-granulators/high-shear-granulator-pvac-10-60 (downloaded 08/03/2019)) and in view of O’TOOLE et al (WO 03/059349) and YUKI (JP 2012-153665, wherein a machine translation is provided).
	As discussed above, the references teach Applicant’s invention.

O’TOOLE teaches the prior art had known of using taste making coatings (see pg. 8, line 25) with bad tasting drugs, such as trazadone (see claim 4), with at least one coating to mask the taste on any unpleasant tasting (see pg. 14, line 11-18).
YUKI teaches the prior art had known of using glycerin fatty acid ester (see abstract), which reads on Applicant’s hot-melt compound, such as glycerin stearic acid (see [0029]), wherein the glycerin compound can be a glycerin difatty acid ester (see [0030]; Figure 1, number 1), which reads on glyceryl distearate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate trazadone as the bad tasting drug. The person of ordinary skill in the art would have been motivated to make those modifications, because it would mask the drug’s bad taste, and reasonably would have expected success because trazadone has been used with taste-masking coatings in the prior art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate glyceryl distearate as fatty acid coating. The person of ordinary skill in the art would have been motivated to make those modifications, because it would mask the drug’s bad taste, and reasonably would have expected success because glyceryl distearate fatty acid has been used with taste-masking coatings in the prior art.

Response to Arguments

and Applicant respectfully submits that the claims are not limited to mere operating parameters.
The claims clearly recite that the first compound is melted. While temperature is required to achieve such, the condition is a physical state of the first compound: i.e. it is melted to a liquid form for the first coating step. The requirement of a particular physical state is not a "mere operating" parameter. Similarly, the second step requires two physical conditions of the coats: that the first coat not be melted and that the second coat be applied in the glass transition state. Again, while an operating temperature allows for this point to be achieved, it is not merely an operating parameter, but a transition to a "rubbery" or non-glass state. As noted in the specification, the application of two different physical states allows for mixing to occur (cf Examples I and 2 of the specification) (and for significantly lower amounts of coating to be needed to achieve taste masking). The Office fails to identify any reference that teaches two steps of coating with each coat in a required physical state to achieve the coating.
	The Examiner finds this argument unpersuasive, because as discussed above, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a second coating of taste masking, such as Eudragit EPO, which 
	Applicant argues that the deficiencies of Geraldine have been discussed previously. Geraldine, as acknowledged by the Office on page 4, teaches only a single coating with a hot melt compound and does not teach application of a high-shear for the hot-melt granulation. There is no teaching in Geraldine about any approach on how to prepare and successfully apply a second coating, nor is there any suggestion within Geraldine as to what benefits could be expected from a second coat. Pilgaonkar has similarly previously been discussed with regard to its deficiencies concerning the current claims. The Office reiterates the reliance on Pilgaonkar for teaching coating as an approach to mask the taste of pharmaceuticals. Pligaonkar, like Geralidine, fails to teach or suggest a second coating applied at at least a glass transition temperature and below the melting point of the first coat. The Office identifies Nichols for teaching a second 
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, it is obvious to add a second coating, and obvious to have a melting point of the second compound to be lower than the first compound. This is to prevent the first compound from melting of. Note, a recitation of temperature at “at least the glass thermoplastic temperature” would also include the melting temperature.
	Applicant argues that new claim 40 is directed to the composition formed being of
70-85% by weight the active ingredient, 8 to 20% by weight the hot-melt compound and 10 to 20% by weight the thermoplastic polymer. No identified reference teaches or suggests that taste masking can be achieved with such minimal amounts of coating present. As identified in paragraph [0030], the double coat-taste masking of the granules 
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, the references do not specifically teach setting the mixing speed and temperature, exact granule size, or amount of ingredients as claimed by Applicant.  The setting of mixing speed and temperature of a commercially available high shear granulator and amounts of ingredients are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618